Title: From George Washington to Henry Lee, 14 December 1791
From: Washington, George
To: Lee, Henry



Dear Sir,
Philadelphia, Dec. 14th 1791.

Unfortunate and melancholy as the event is, which has given rise to your communication of the  instant, I sincerely thank you for it.
Since the receipt of your letter official account of the defeat is come to hand, and is herewith enclosed. As the whole of it went to Congress, it was thought best to expunge no part of that which should be given to the public; otherwise the throwing away of Arms, and some other things would have been with-held. With sincere regard and affection, I am always Yours,

Go: Washington.

